Citation Nr: 1518041	
Decision Date: 04/27/15    Archive Date: 05/05/15

DOCKET NO.  11-06 963	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a cerebrovascular accident (CVA) with short-term memory loss, anxiety, depression, and disequilibrium.


REPRESENTATION

Appellant represented by:	West Virginia Department of Veterans Assistance (WVDVA)


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole Kammel, Counsel
INTRODUCTION

The appellant served on active duty in the United States Marine Corps from June 1972 to January 1974, and from January 1975 to June 1977.  He served in the United States Navy from February 2003 to October 2003.  He had additional periods of inactive duty for training (INACDUTRA) service, including, in pertinent part, a period from June 21, 2006 to June 25, 2006.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  By that rating action, the RO denied the instant claim.  The appellant appealed this determination to the Board.  Jurisdiction of the appeal currently resides with the Pittsburgh, Pennsylvania RO. 

In September 2011, the appellant testified before the undersigned during a Travel Board hearing at the Pittsburgh, Pennsylvania RO.  A transcript of the hearing has been associated with the appellant's Veterans Benefits Management System (VBMS) electronic record.

In December 2013, the Board remanded the appeal to the RO for additional substantive development.  This matter was most recently before the Board in August 2014.  At that time, the Board remanded the appellant's claim to provide his representative, WVDVA, an opportunity to provide a written argument in support of the appeal prior to it being recertified to the Board in April 2014.  The appellant's representative has not submitted any written argument in support of the appeal.  Thus, the Board will proceed with a review of the merits of the appeal. 


FINDING OF FACT

There is no evidence that the appellant's CVA, or residuals thereof, occurred during any period of INACDUTRA, or that it was caused by an injury, namely stress, during a period of INACDUTRA.


CONCLUSION OF LAW

The appellant's CVA was not incurred in or aggravated by a period of INACDUTRA.  38 U.S.C.A. §§ 101(24), 1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.6, 3.102, 3.159, 3.303 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

Before addressing the merits of the issue decided herein, the Board notes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).  To comply with the duties mandated by statute, notice must inform a claimant seeking service connection of the elements required to establish service connection.  The claimant should be informed as to what portion of the information and evidence VA will seek to provide, and what portion of such the claimant is expected to provide.  See also Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120- 21 (2004). 

The RO provided the appellant with notice on the Pelegrini II VCAA elements for the claim on appeal in a March 2008 pre-adjudication letter.  The March 2008 letter informed the appellant he should let VA know of any evidence he thought would support his claim for service connection for a CVA; and that it was his responsibility to make sure that VA received all requested records not in the possession of a Federal entity, and told him where to send such evidence. 

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The RO informed the appellant of the Dingess elements via the above-cited letter. 

The Board finds that VA satisfied its duty to notify under the VCAA in accordance with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  Neither the appellant nor his representative has alleged prejudice with respect to notice, as is required if the appellant wishes to show that notice in compliance with the statute was not provided.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); Goodwin v. Peake, 22 Vet. App. 128 (2008). 

VA also fulfilled its duty to assist the appellant by obtaining all relevant evidence in support of his claim for service connection for a CVA decided herein and therefore appellate review may proceed without prejudicing him.  38 U.S.C.A. § 5103A ; 38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO obtained his service treatment and personnel records and post-service VA and identified private treatment records.  

Pursuant to the Board's December 2013 remand directives, VA examined the appellant to determine the etiology of his CVA and its relationship, if any, to his period of INACDUTRA from June 21-25, 2006.  VA examined the appellant in February 2014.  (See VA Central Nervous and Neuromuscular Diseases examination report).  A copy of the examination report has been associated with the record.  The Board finds that the February 2014 VA examination report is more than adequate, it is predicated on a full understanding of the appellant's medical history, consideration of his lay assertions, review of the record, physical examination, and provided a sufficient evidentiary basis for the claim for service connection for a CVA to be adjudicated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion regarding the service connection issue on appeal has been met. 38 C.F.R. § 3.159(c)(4). 

In addition, and as noted in the Introduction, in August 2014, the Board most recently remanded the appellant's claim to provide his representative, WVDVA, an opportunity to provide a written argument in support of the appeal  The appellant's representative has not submitted any written argument in support of the appeal.  Given the foregoing, the Board finds that the RO has substantially complied with the Board's December 2013 and August 2014 remand directives in providing the appellant with a VA examination and providing his representative an opportunity to submit a written argument in support of the appeal, respectively.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002). 

Finally, the appellant was provided an opportunity to set forth his contentions during a September 2011 hearing before the undersigned.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that a hearing officer fulfill two duties: (1) the duty to fully explain the issue and (2) the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  During the September 2011 hearing, the undersigned identified the service connection issue on appeal.  The undersigned sought to identify any pertinent evidence not currently associated with the record that might have been overlooked or was outstanding that might substantiate the claim.  In fact, the undersigned held the record open for 60 days in order to allow the appellant to obtain evidence from Dr. S. T. that related his CVA and its residuals to the stress of his period of INACDUTRA.  Therefore, not only was the issue "explained in terms of the scope of the claim for benefits," but "the outstanding issue material to substantiating the claim," was also fully explained. VA has complied with the duties set forth in 38 C.F.R. 3.103(c)(2), and it can adjudicate the issue on appeal based on the current record. 

The Board concludes that all the available records and medical evidence have been obtained in order to make an adequate determination as to the service connection issue decided on the merits in the Board's analysis below.  Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).


I. Laws and Regulations

Veteran Status-criteria

A veteran is a person who served in the active military, naval, or air service and who was discharged or released under conditions "other than dishonorable."  38 C.F.R. § 3.1(d).  The term "active military, naval, or air service" includes: (1) active duty; (2) any period of active duty for training (ACDUTRA) during which the individual concerned became disabled or died from a disease or injury incurred or aggravated in the line of duty; and (3) any period of INACDUTRA during which the individual concerned became disabled or died from an injury incurred or aggravated in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).

The term "active military, naval, or air service" includes any period of INACDUTRA during which the individual concerned was disabled or died (i) from an injury incurred or aggravated in line of duty; or (ii) from an acute myocardial infarction, a cardiac arrest, or a CVA occurring during such training. 38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  The term "INACDUTRA" means, inter alia, duty other than full-time duty prescribed for Reserves or the National Guard of any state. 38 U.S.C.A. § 101(23); 38 C.F.R. § 3.6(d).  

Service Connection-criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability. Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b) , an alternative method of establishing the second and third Shedden element for chronic diseases, such as brain hemorrhage, is through a demonstration of continuity of symptomatology.  Walker v. Shinseki, 701 F.3d 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a chronic disease was "noted" during service or within the applicable presumptive period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Walker, supra; see also Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The evidentiary burden is on the claimant to show that he or she became disabled from an injury or disease incurred in line of duty during ACDUTRA or from an injury incurred in line of duty during INACDUTRA.

Presumptive periods do not, however, apply to periods of ACDUTRA or INACDUTRA. Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, because presumptive periods do not apply to periods of INACDUTRA, the period of service at issue, service connection via the demonstration of continuity of symptomatology is not for application. 

III. Merits Analysis

The appellant seeks service connection for a CVA with short-term memory loss, anxiety, depression, and disequilibrium.  He contends that his CVA or transient ischemic attack (TIA) was a direct result of an injury, namely stress, that he incurred during his June 2006 period of INACDUTRA service.  (See appellant's May 2014 letter to VA). 

The Board will deny the claim for service connection for a CVA and its residuals in the analysis below because the preponderance of the evidence of record is against a finding that the appellant had a CVA during a period of INACDUTRA or that it was caused by an injury, namely stress, during that period.  

Turning to the facts in the instant case, the appellant had a period of INACDUTRA service from June 21, 2006, to June 25, 2006.  (See appellant's Orders to INACDUTRA, labeled as "Third Party Correspondence" in VBMS, received by VA on March 24, 2011).  On June 28, 2006, following the end of his period of INACDUTRA service, the appellant experienced an abrupt onset of left-sided weakness while shopping, and he was diagnosed variously with an acute CVA or TIA.  (See Discharge Summary, dated from June 28-30, 2006, prepared by the Ohio Valley Medical Center).  This same report reflects that the appellant had a 30-year heavy nicotine addiction (i.e., he smoked a pack of cigarettes a day).  The appellant does not contend, nor does the record reflect otherwise, that he was on INACDUTRA at the time of his CVA.  Rather, and as noted above, he has maintained that his CVA and its residuals are a direct result of an injury, namely stress, that he incurred during his June 2006 period of INACDUTRA.  

Pursuant to the Board's December 2013 remand directives, VA examined the appellant to determine whether his CVA was caused by an injury, namely stress, during his period of INACDUTRA, in February 2014.  (See February 2014 VA Central Nervous and Neuromuscular Disease examination report).  During the examination, the appellant related that he was in excellent health at the time of his CVA.  He denied any family history of stroke with the exception of a history of coronary artery disease on his father's side of the family.  The appellant related that his grandparents had lived into their 90s.  He related that at the time of his stroke, he had a 25-year history of having smoked one to one-and-a-half packs of cigarettes a day.  After a review of the entire record, to include the appellant's contentions, service and private medical records surrounding his CVA, the February 2014 VA examiner opined that while stress could cause a transient increase in blood pressure, there was no current medical literature to support that it was an absolute risk factor nor was there medical evidence that the appellant's stress had caused an increase in his blood pressure.  The VA examiner further opined that while it was within the realm of medical possibility that stress could cause an increase in blood pressure, according to VA regulations "The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it."  The VA examiner listed the many stroke risk factors, such as smoking (the appellant reported having a 25-year  history of having smoked one to one-and-a-half packs of cigarettes a day), diabetes mellitus, hypertension, heart disease, high cholesterol, excessive alcohol intake, aging, male gender, race, family history, and prior history of stroke or heart attack history.).  (See February 2014 VA examination report).  The VA examiner's opinion is against the claim and is uncontroverted. 

The Board finds the February 2014 VA physician's opinion to be of high probative value as to the issue of a nexus between the appellant's CVA and his period of INACDUTRA.  The February 2014 VA physician's opinion is based upon a comprehensive and factually accurate review of the record evidence from all sources, namely medical literature and the appellant's medical evidence of record, to include his long-standing nicotine history.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-04 (2008); see also Gardin v. Shinseki, 613 F.3d 1374 (Fed. Cir. 2010) (affirming the holding in Nieves-Rodriguez, Id. ).  For these reasons, the Board finds the February 2014 VA physician's opinion to be the most probative opinion of record with regards to the question of medical nexus of the appellant's CVA and his period of INACDUTRA.

Because the preponderance of the evidence of record is against a finding that the appellant's CVA occurred when he was INACDUTRA or that it was a result of an injury, namely stress, during that period, service connection for residuals of a CVA is not warranted. 

As the preponderance of the evidence is against the appellant's claim of entitlement to service connection for residuals of a CVA, the benefit of the doubt doctrine does not apply and the claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

Consideration has been given to the appellant's lay assertion that his CVA was caused by stress from his period of INACDUTRA that terminated a few days previously.  Lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), or link an observable 

disorder to service through observation of the disorder.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer).  Central nervous system/vascular disorders are not the types of conditions that are readily amenable to lay diagnosis or probative comment regarding their etiology, as the evidence shows that testing, physical examination, and other specific findings are needed to properly assess and diagnose these disorders.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); and Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007). 

The Board readily acknowledges that the appellant is competent to report symptoms of numbness of the extremities.  However, there is no indication that the appellant is competent to determine onset of a central nervous system/vascular disability, such as a CVA.  He is likewise not shown to possess the requisite medical training, expertise, or credentials needed to render a diagnosis or a competent opinion as to medical causation.  Nothing in the record demonstrates that he received any special training or acquired any medical expertise in evaluating central nervous system/vascular disorders.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012).  Accordingly, the appellant's lay evidence that his CVA was due to an injury, namely stress, during his period of INACDUTRA does not constitute competent medical evidence, and lacks probative value.

A VA physician has specifically concluded that the appellant's CVA was not related to stress from his short-stint of INACDUTRA.  The preponderance of the competent and probative evidence of record is against an etiological relationship between an injury, namely stress, during the appellant's period of INACDUTA and his CVA and its residuals. 

The Board has considered the applicability of the benefit-of-the-doubt doctrine. However, because the preponderance of the evidence is against the claim for CVA with short-term memory loss, anxiety, depression, and disequilibrium, this doctrine is not for application. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.



ORDER

Entitlement to service connection for a CVA with short-term memory loss, anxiety, depression, and disequilibrium is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


